 


114 HR 4076 IH: The Reforming and Expanding Access to Treatment Act
U.S. House of Representatives
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4076 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2015 
Mr. Turner (for himself, Ms. Fudge, and Ms. Tsongas) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to allow for payments to States for substance abuse services furnished to inmates in public institutions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the The Reforming and Expanding Access to Treatment Act or the TREAT Act. 2.Payments to States under Medicaid for substance abuse services furnished to inmates in public institutionsSection 1905 of the Social Security Act (42 U.S.C. 1396d)— 
(1)in subsection (a)(16)— (A)by striking effective January 1, 1973, and inserting (A) effective January 1, 1973,; and 
(B)by inserting before the semicolon at the end the following: and (B) qualified inpatient substance use disorder services (as defined in such subsection) for inmates of a public institution (as such terms are defined for purposes of applying the subdivision (A) that follows paragraph (29); and (2)in subsection (h), by adding at the end the following new paragraph:  
 
(3)For purposes of subsection (a)(16)(B), the term qualified inpatient substance use disorder services means medication or behavioral treatment administered in furtherance of eliminating, mitigating, treating, or curing an individual’s use or abuse of drugs or an individual’s substance abuse disorder.. 3.No SAMSHA policy against substance abuse treatment for incarcerated individualsThe Substance Abuse and Mental Health Services Administration shall not establish, maintain, or implement any memorandum of understanding or other policy that prohibits or restricts the Administration’s provision or support of substance abuse treatment or related services for incarcerated individuals, so long as such provision or support— 
(1)is statutorily authorized (by provisions of law other than this section) for such type of treatment or services; and (2)not statutorily prohibited or restricted with respect to incarcerated individuals. 
 
